JUSTICE SCOTT, dissenting: I respectfully dissent from the disposition of this case as mandated by the majority. They conclude, I believe incorrectly, that since “[b]oth parties in the trial court considered there were no disputed issues of material facts as shown by the nature of their respective motions for summary judgment,” therefore this case is in a different posture than the case before the court in Travelers Insurance Co. v. Smith (1982), 106 Ill. App. 3d 318, 435 N.E.2d 1188. Such a conclusion misapplies the rules which govern our decisions regarding motions for summary judgment. It is not possible to conclude that no issues of material fact are in dispute based upon the fact that the litigants themselves filed cross-motions for summary judgment. “The mere filing of cross-motions for summary judgment *** does not establish that there is no issue of material fact, nor does it obligate the court to render summary judgment. [Citation.] The trial court must still independently determine whether a genuine issue of fact exists. [Citation.] Therefore, we do not agree that the nonexistence of a genuine issue of material fact was established by the filing of cross-motions in the case at bar.” (Beverly Bank v. Alsip Bank (1982), 106 Ill. App. 3d 1012, 1016, 436 N.E.2d 598, 602.) Further, even if the facts are undisputed, where reasonable minds might draw different inferences therefrom, summary judgment is improper. Moran v. Aken (1981), 93 Ill. App. 3d 774, 417 N.E.2d 846, 848. “While inferences may be drawn from undisputed facts, a motion for summary judgment should not be granted unless those facts are susceptible of but a single inference [citation], and if facts admit of more than one conclusion or inference, including one unfavorable to the moving party, a summary judgment should be denied. [Citation.]” (Beverly Bank v. Alsip Bank (1982), 106 Ill. App. 3d 1012, 1017, 436 N.E.2d 598, 603.) The facts as disclosed in the pleadings, the affidavits, and the exhibits are susceptible of more than one inference, and the appellate court has taken cognizance of these multiple inferences in prior decisions involving similar facts. There is no dispute among the claimants that Daphne McReynolds corresponded with the Retirement System expressing her desire to change the beneficiary of her policy to the appellee, Arnold. Likewise, there is no dispute that the Retirement System responded by sending McReynolds a change of beneficiary form. Finally, there is no dispute that McReynolds failed to return the appropriate form to the Retirement System from the time she received it until her death, a period of approximately four months. “[T]he determination of the effect of [such] delay is one for the trier of fact, which must determine how long is a reasonable time for returning the form, and whether any unreasonable delay manifests a change in the insured’s intention or otherwise vitiates the substantial compliance present in [October], Questions as to the effectiveness of a change of beneficiary are generally for the jury [citations], and this case is no exception.” (Travelers Insurance Co. v. Smith (1982), 106 Ill. App. 3d 318, 323, 435 N.E.2d 1188,1191-92.) While the facts are undisputed, the inferences to be drawn from the facts are not without dispute. It cannot be said, as a matter of law, that McReynolds’ failure to return the change of beneficiary form for a period of four months is a reasonable delay having no bearing on the insured’s intention to nominate Arnold as the beneficiary of the Retirement System benefits. A question of fact exists, or more precisely a question of inferences to be drawn from undisputed facts, and for that reason the summary disposition of this matter in the circuit court was incorrect. I would remand the case for a plenary hearing.